Citation Nr: 0919093	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  During the 
pendency of this appeal, the RO granted service connection 
for PTSD, initially assigning a 30 percent evaluation, and 
then increased the evaluation to 50 percent, retroactive to 
February 2004.


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD was 
productive of complaints including exaggerated startle 
response, irritability, and social isolation; upon objective 
evaluation, his speech and thought processes were logical and 
coherent, he was able to attend to activities of daily 
living, and there were no reports of obsessional rituals.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), and VA Medical Center (VAMC) records.  
Further, the Veteran was afforded VA medical examinations in 
December 2004, March 2005, and March 2007.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect the claimant against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an 
initial evaluation in excess of 50 percent for PTSD.  The 
current evaluation is effective from February 25, 2004, the 
date on which the Veteran's claim requesting service 
connection for PTSD was received.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for 
rating mental disorders, a 50 percent rating is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating, 70 percent, is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 70 percent rating have not been demonstrated by the 
evidence.  


The medical records show some incidents of suicidal ideation, 
but not to the degree that it interfered with the Veteran's 
occupation or socialization.  Indeed, the Veteran denied such 
thoughts and ideations during February 2004 and January 2005 
mental health check-ups at the Lowell VAMC.  He did report 
having passive suicidal ideation in the past year at the 
December 2004 VA examination, which took place within a month 
after his wife's death (she had died shortly after 
Thanksgiving of 2004).  Then, at the March 2005 VA 
examination, he denied suicidal thoughts since December 2004.  
During a June 2006 mental health check-up at the Lowell VAMC, 
the Veteran reported intermittent suicidal ideation, but no 
plan or intent.  He echoed this report at the March 2007 VA 
examination.     

The records do not indicate the Veteran has ever reported 
obsessional rituals.  The March 2005 VA examiner noted that 
there were no obsessions or preoccupations, and the March 
2007 VA examiner noted the Veteran was not obsessive or 
ritualistic.    

The Veteran's speech was not illogical, obscure, or 
irrelevant.  The December 2004 VA examiner noted the 
Veteran's speech was slow and hesitant, but that abstract and 
insightful thinking ability was within normal limits.  Speech 
was noted to be normal by the March 2005 VA examiner, and the 
March 2007 VA examiner stated that the Veteran showed no 
impairment in thought process and communication, and speech 
was at a normal rate and flow. 

Although the records are replete with indications of the 
Veteran's having an exaggerated startle response and 
complaints of a depressed mood, there is no record of near-
continuous panic or depression affecting his ability to 
function independently.  The Veteran reported an exaggerated 
startle response in January 2004 at the Lowell VAMC.  
Specifically, he stated he was startled by loud noises and 
felt nauseous 2 or 3 times per week.  This complaint seems to 
be the Veteran's primary symptom, and was repeated in 
subsequent examinations, including the December 2004, March 
2005 and March 2007 VA examinations. 

Indeed, at the March 2005 examination, the examiner reviewed 
a previously submitted letter from the Veteran's wife which 
said they could not attend shows or plays if there were loud 
noises, and during the March 2007 examination, the Veteran 
stated he isolated himself at home and in his truck so as not 
to be startled.  Further, letters from the Veteran's co-
workers confirm that the Veteran would jump upon hearing loud 
noises and occasionally feels nausea afterwards.  However, 
there is no documentation indicating the Veteran is in a 
continuous state of panic such that he cannot function in a 
work or home setting.  Indeed, an August 2006 letter from the 
Veteran detailed his employment history, and stated that he 
had worked for the same company since 1979, as a truck 
driver.  

With regard to depression, the Veteran did not report any 
symptoms at the December 2004 VA examination, although 
appropriate sadness was noted at a mental health check-up at 
the VAMC that same month following his wife's death.  The 
Veteran cried during portions of the March 2005 VA 
examination, and reported that he experienced depression at 
time and would cry from 3 to 5 times per day.  However, no 
diagnosis of depression was made.  Then, the March 2007 VA 
examiner assessed major depressive disorder, in part, 
secondary to his wife's death, after the Veteran was tearful 
throughout his interview and reported a depressed mood.  The 
examiner noted, however, that the Veteran was able to 
function at his job, and in fact, derived most of his joy 
from his job.  Thus, although the record shows evidence of 
depression, there is no evidence that the Veteran is unable 
to function independently because of panic or depression.  

The records do not show evidence of impaired impulse control.  
At the December 2004 VA examination, the Veteran stated he 
was not an angry or violent person.  In a March 2006 letter, 
the Veteran stated he had problems with his temper, but was 
able to calm down in a reasonable amount of time.  There are 
letters from multiple co-workers dated in April 2006 stating 
that the Veteran had verbal altercations with others at work, 
but that most were resolved with an apology.   In May 2006, 
the Veteran described becoming angry up to several times a 
day at work at a VAMC check-up.  However, there is no record 
of physical altercations, rash behavior, or trouble with the 
law.  


The records show that the Veteran was oriented to time, 
person, place, and situation.  The December 2004 and March 
2005 VA examiners noted no evidence of depersonalization or 
derealization, and the March 2007 examiner noted specifically 
that he was oriented to person, place, and time.  Further, 
all records indicate the Veteran had good hygiene.  

The records do not show an inability to adapt to stress.  
Indeed, the March 2007 VA examiner noted the Veteran's 
occupational functioning appeared to be quite good.  Further, 
while the Veteran reported irritability with co-workers, as 
described above, the record reflects that he was able to 
resolve conflict and issues at work, and in fact, enjoyed his 
work.

Finally, the records show that the Veteran tended to isolate 
himself socially, but that he had a "fantastic" 
relationship with his wife of 31 years until her death, 
according to a Lowell VAMC mental health check-up note.  At 
the March 2005 VA examination, the Veteran stated he had the 
ability but did not put in the effort to make friends, and 
that he did meet up with a few childhood friends once a 
month.  He reported that his daughter cleaned his house for 
him.  At the March 2007 VA examination, he reported a good 
relationship with his two sons, and said he saw his sister-
in-law occasionally.  The records thus reflect that the 
Veteran has exhibited a tendency towards social isolation, 
but that he had been able to maintain a positive relationship 
with his wife and other family members for many years. 

In summary, the Veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher 
evaluation of 70 percent.  Further, most of the symptoms have 
been consistent with the assigned evaluation of 50 percent.  
For example, he reported persistent anxiety and feelings of 
being unsafe, especially with loud noises, a depressed mood, 
and lack of interest in establishing relationships with other 
people.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 50 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 70 percent evaluation, and that the disability 
picture more nearly approximates the criteria required for 
the assigned 50 percent rating, pursuant to 38 C.F.R. § 4.7.
  
In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied, in part, upon the Veteran's Global 
Assessment of Functioning (GAF) scores assigned throughout 
the rating period on appeal.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran was assigned a GAF score of 55 at the December 
2004 and March 2005 VA examinations, and a GAF score of 45 at 
the March 2007 VA examination.  Further, notes from the VAMC 
contain GAF scores ranging between 45 and 50.  In this 
regard, scores in the range of 41 to 50 represent serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board finds that the GAF scores 
in this range do not accurately represent his objective 
symptoms.  While there were reports of suicidal ideation at 
times, there were no obsessional rituals, no serious 
impairment in social or occupational settings, and, indeed, 
the Veteran was able to maintain the same job since 1979.  
Thus, the GAF scores in this range do not warrant an 
increased evaluation.    

Next, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The scores in this 
range accurately reflect this Veteran's currently assigned 50 
percent evaluation.  He reported an exaggerated startle 
response and social isolation.  Thus, the GAF scores in this 
range do not warrant an increased evaluation.  




Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD, for any 
part of the time period on appeal.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against 
the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such an instance, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran said he has held the same job since 
1979, and did not report missing work due to his PTSD.  
Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

The Board expresses its appreciation for the Veteran's 
honorable service in the U.S. Air Force, including a tour of 
duty in Vietnam as a jet aircraft mechanic, and we also 
express our sympathy at the unfortunate loss of his wife 
several years ago.




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


